WADDILL, Commissioner.
Val Strahan, Jr., brought an action to recover damages against appellees in the sum of $12,000. Val’s mother, Mrs. Car-man Strahan, the owner of the automobile which Val was operating at the time he was allegedly injured, sought a recovery of $750 against appellees for the damage to her car. A verdict and judgment were entered in favor of appellees.
Val Strahan, Jr., has appealed (KRS 21.060), and we are sustaining the motion for an appeal (KRS 21.080) made by Mrs. Strahan.
Appellees have failed to file a brief. RCA 1.230. We are regarding the failure to comply with this Rule as a confession of error and are therefore invoking the penalty provided by RCA 1.260(c) (3), and reversing the judgment without considering the merits of the case.
Wherefore, the judgment is reversed, with directions to set it aside and to grant appellants a new trial.